VAN DUSEN, Circuit Judge
(dissenting).
I respectfully dissent, since I believe the following findings of fact of the district court are not clearly erroneous:1
“After listening to voluminous non-expert testimony for days on end concerning the differences and similarities between the jobs of salesmen and salesladies, the conclusion is warranted that such differences as existed were at best only incidental to the job of each when considered in its totality. The skill, effort and responsibility of each were substantially equal.
“Plaintiff has borne the burden of proving by a preponderance of the evidence that defendants have discriminated between salesmen and salesladies by paying to the latter wages at a lesser rate than paid to the former for equal work on jobs that required equal skill, effort and responsibility. Plaintiff has thus made out a prima facie ease against defendant for violating the Equal Pay Act. Shultz v. Wheaton Glass Co., supra, p. 266.”
Hodgson v. Robert Hall Clothes, Inc., 326 F.Supp. 1264, 1275 (D.Del.1971).
“The conclusion is warranted that the compensation disparity (apart from incentives) in favor of the part-time salesmen cannot be supported by any economic benefits which defendants received from the job performances of the salesmen. The difference in wage rates paid to the salesmen and saleswomen was not based upon factors other than sex.”2 Hodgson, supra, at 1278.
As this court stated in Shultz v. Wheaton Glass Company, 421 F.2d 259, 266-267 (3d Cir. 1970):
“Under the statute, the burden of proof thereupon fell on the company *599to prove its claim that it came within exception (IV).3 .
■1? ■>:■ * * *
“The burden of showing this properly rested on the company, for it invoked the defense that the differential was based on a factor other than sex. In cases such as this, where the justification for the differential rests on economic benefits, the company has peculiarly within its knowledge the means of proof, and the burden therefore is one which cannot be satisfied by general or conclusory assertions.
* * -X- * * *
“We are, of course, bound by findings of fact unless they are clearly erroneous.”
I would affirm the district court’s order of April 16, 1971, except for the provision denying interest on back pay. See Hodgson v. American Can Company, 440 F.2d 916 (8th Cir. 1971); cf. Hodg-son v. American Bank of Commerce, 447 F.2d 416 (5th Cir. 1971).

. See Krasnov v. Dinan, 465 F.2d 1298, 1302 (3d Cir. 1972). I agree with the first 11 pages of the majority opinion.


. This language follows immediately after these basic findings:
“The wage compensation disparity between part-time salesmen and part-time saleswomen, excluding from consideration incentive payments, presents a different story. The part-time salesmen for the period January 26, 1969 to April 15, 1969 on the average were responsible for $44.79 of sales per hour as against $37.47 by saleswomen, or 20% more. The average part-time salesman was paid $1.93 per hour in wages as against $1.61 per hour to part-time saleswomen, or 20% more. For the period August 10, 1969 to October 18, 1969 the part-time salesmen generated on the average 46.43 dollars of sales per hour as against 43 dollars by saleswomen, or 8% more. The average salesman was paid during the period $1.91 per hour in wages as against $1.65 per hour to saleswomen, or 16% more.
“In the case of part-time sales personnel no records of sales per hour were introduced in evidence for periods of time other than the two discussed. There is no suggestion that there was a deliberate destruction of records by defendants other than in the normal course of business. It is reasonable to infer that had the records been available their disclosure would not have been significantly different from that shown by the analysis of Dx 20-23, just discussed.”
326 F.Supp. at 1278.


. “[A] differential based on any other factor other than sex.” See 29 U.S.C. § 206(d) (1) (iv).